Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is responsive to communication filed on January 19, 2021. Claims 1-6, 8, and 12-23 have been amended, claims 24 and 25 have been newly added; thus claims 1-25 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20, 22, 23, and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,009,374 and 10,585,813.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No. 9,009,374 and 10,585,813.

Claim 1 of the instant application is comparing to claim 1 of `813 as follows:
Instant Application
`813
A system including a server and a portable computer-peripheral apparatus comprising a Universal Serial Bus (USB) connector, the portable computer-peripheral apparatus being able to communicate with a computer terminal such that, following connection to the computer terminal, the portable computer-peripheral apparatus initialises or presents itself as a human interface device (HID) keyboard and then sends to the computer terminal a first predefined sequence of key codes automatically without manual interaction; the first predefined sequence of key codes including keycodes complying with the HID keyboard standard protocol, wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), a username and a password, wherein the server is associated with the website URL, and is configured to receive the username and the password from the computer terminal, and to process the username and the password.
A portable computer-peripheral apparatus comprising 
a Universal Serial Bus (USB) connector and a data memory comprising a non-transitory storage medium, the portable computer-peripheral apparatus being able to communicate with a computer terminal such that, following connection to the computer terminal, the portable computer-peripheral apparatus initialises or presents itself as a human interface device (HID} keyboard and then sends to the computer terminal a first predefined sequence of key codes automatically without manual interaction; the first predefined sequence of key codes including key_codes complying with the human interface device (HID) keyboard standard protocol, wherein the first predefined sequence of key codes includes a website Uniform Resource Locator (URL), a username and a password, wherein data corresponding to sending the first predefined sequence of key codes including the URL, the username and the password are pre-programmed in, and read from, the non-transitory storage medium of the data memory.


Claim 2 of the instant application is comparing to claim 1 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, in which the first predefined sequence of key codes automates direct access to content, or initiation of a task or other process.

the first predefined sequence of key codes automates direct access to content, and/or initiation of a task or other process of the computer terminal.


Claim 3 of the instant application is comparing to claim 2 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein a second sequence of HID keycodes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with portable computer-peripheral the apparatus.
The portable computer-peripheral apparatus as claimed in claim 1, wherein a second sequence of HID key_codes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with the portable computer-peripheral apparatus.


Claim 4 of the instant application is comparing to claim 3 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein a second sequence of HID keycodes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with the computer terminal's user-interface.
The portable computer-peripheral apparatus as claimed in claim 1, wherein a second sequence of HID key_codes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with the computer terminal's user-interface.


Claim 5 of the instant application is comparing to claim 4 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, the portable computer-peripheral apparatus including in addition means of communicating with the computer terminal wirelessly, wherein the first predefined sequence of key codes causes the computer terminal to accept subsequent wireless communication from the portable computer-peripheral apparatus without further manual interaction.
The portable computer-peripheral apparatus as claimed in claim 1, including means for communicating with the terminal wirelessly, wherein the first predefined sequence of key codes causes the terminal to accept subsequent wireless communication from the apparatus without further manual interaction.



Claim 6 of the instant application is comparing to claim 5 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the first predefined sequence of keycodes causes the computer terminal to access data at the server.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the first predefined sequence of key codes causes the terminal to access data at a remote location.


Claim 7 of the instant application is comparing to claim 6 of `813 as follows:
Instant Application
`813
The system as claimed in claim 6, wherein the server holds personal data such as email information.
The portable computer-peripheral apparatus as claimed in claim 5, wherein the remote location holds personal data including email information.


Claim 8 of the instant application is comparing to claim 7 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, in which the first predefined sequence of keycodes include unique data identifying a user or the portable computer-peripheral apparatus.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the first predefined sequence of key codes includes unique data identifying or authenticating a user and/or the apparatus.


Claim 9 of the instant application is comparing to claim 8 of `813 as follows:
Instant Application
`813
The system as claimed in claim 6, wherein the server holds content that changes from time-to-time.
The portable computer-peripheral apparatus as claimed in claim 5, herein the remote location holds content that changes from time-to-time.


Claim 10 of the instant application is comparing to claim 9 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is in the form of a toy and includes an additional manually operated input.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is in the form of a toy and includes an additional manually operated input.


Claim 11 of the instant application is comparing to claim 10 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is in the form of a toy and includes a sensor.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is in the form of a toy and includes a sensor.



Claim 12 of the instant application is comparing to claim 11 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus includes mechanical actuators that move in response to signals from the computer terminal.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus includes mechanical actuators that move in response to signals from the computer terminal.


Claim 13 of the instant application is comparing to claim 12 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus holding data files, wherein the first predefined sequence of key codes causes the computer terminal to access said additional data files.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus data files, wherein the first predefined sequence of key codes causes the computer terminal to access said additional data files.


Claim 14 of the instant application is comparing to claim 13 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus includes a visual representation associated with actions caused by the first predefined sequence of key codes.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus includes a visual representation associated with actions caused by the first predefined sequence of key codes.



Claim 15 of the instant application is comparing to claim 14 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a web-mail key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal to enable web-mail on the server to be accessed.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a web-mail key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal to enable web-mail on a remote server to be accessed.


Claim 16 of the instant application is comparing to claim 15 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a toy that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal or to enable web-based story data associated with the toy to be accessed on the server.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a toy that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal and/or to enable web-based story data associated with the toy to be accessed.



Claim 17 of the instant application is comparing to claim 16 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a music download key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a media player application running on the computer terminal or to cause that application to initiate or request streaming of a specific track, or a set of tracks to the computer terminal, from the server.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a music download key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a media player application running on the computer terminal and/or to cause that application to initiate or request streaming of a specific track, or a set of tracks to the computer terminal.


Claim 18 of the instant application is comparing to claim 17 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a business card from an individual that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open an email application running on the computer terminal or to open a new e-mail message that is automatically completed with recipient data, stored on the portable computer-peripheral apparatus, corresponding to the individual.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a business card from an individual that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open an email application running on the computer terminal and/or to open a new e-mail message that is automatically completed with recipient data, stored on the portable computer-peripheral apparatus, corresponding to the individual.


Claim 19 of the instant application is comparing to claim 18 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a drawing tool that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a paint or drawing application running on the computer terminal.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a drawing tool that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a paint or drawing application running on the computer terminal.


Claim 20 of the instant application is comparing to claim 19 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a key to a retailer's web site that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal or to automatically open that web site located at the server.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a key to a retailer's web site that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the terminal and/or to automatically open that web site. 


Claim 25 of the instant application is comparing to claim 7 of `813 as follows:
Instant Application
`813
The system as claimed in claim 1, in which the first predefined sequence of keycodes include unique data authenticating a user or the portable computer-peripheral apparatus.
The portable computer-peripheral apparatus as claimed in claim 1, wherein the first predefined sequence of key codes includes unique data identifying or authenticating a user and/or the apparatus.


As to claims 22 and 23, they recite the corresponding limitation of claim 1 as set forth above; therefore they are rejected for the same reason as claim 1 under obviousness double patenting rejection as mentioned above.

Response to Amendment
The objections to specification and claims, and claim rejections made under 35 U.S.C. 112, first paragraph and second paragraph, have been withdrawn due to the amendment filed on January 19, 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 5 comprises limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “in addition means” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-15, 18, 20, and 22-25 are rejected under pre-AIA  35 USC 103(a) as being obvious over Wright (U.S. Patent No. 7,629,963), in view of Applicant's admitted prior art, hereinafter referred to as AAPA, and further in view of Tsai (U.S. Publication No. 2006/0161665).

Referring to claim 1, Wright discloses a system including a server and a portable computer-peripheral apparatus comprising a Universal Serial Bus (USB) connector (Host Computer 130, Internet 21, USB peripheral device 132; FIG. 6), the apparatus being able to communicate with a computer terminal such that, following connection to the computer terminal, the portable computer-peripheral apparatus initialises or presents itself as a HID keyboard (As soon as the peripheral device 132 is plugged into the host computer 130, the MCU 136 automatically emulates a USB keyboard interface; col. 10, lines 33-35) and then sends to the computer terminal a first predefined sequence of key codes automatically without manual interaction (The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134; col. 10, lines 36-38).
Wright does not appear to explicitly disclose the first predefined sequence of key codes including keycodes complying with the human interface device (HID) keyboard standard protocol, wherein the first predefined sequence of key codes includes a website Uniform Resource Locator (URL), a usemame and a password.
However, AAPA discloses the first predefined sequence of key codes including keycodes complying with the human interface device (HID) keyboard standard protocol (“The primary document used to describe the USB HID class is the Device Class Definition for HID 1.11, available from: http://www.usb.org/developers/devclass_docs/HID1_11.pdf"; paragraph [0027]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright and AAPA before him or her, to modify Wright to include the keycodes complying with the human interface device (HID) keyboard standard protocol, as taught by AAPA, because the HID keyboard standard protocol is a well-known protocol available and standard at the time of the invention used for HID keyboards. Note Wright teaches emulating keystrokes (Col. 10, lines 36-38).
Wright further discloses the first predefined sequence of key codes includes a Uniform Resource Locator (URL) (FIG. 6 shows another embodiment where the virtual keyboard operation is used as a marketing tool; Col. 10, lines 30-31; Thus, the website URL is part of predefined sequence of key codes), a username and a password (“The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134”, column 10, lines 36-38; Web-based email, such as Gmail and Yahoo Mail, that require usernames and passwords to log in are well known in the art. Thus, the username and password are part of predefined sequence of key codes).
Furthermore, Tsai disclose the first predefined sequence of key codes includes a username and a password (entering further information about user, such as user name, user-specified password, etc., with which the user is admitted to an authorized-only web page of the website; paragraph [0026]).
Wright/AAPA and Tsai are analogous arts because they both teach peripherals that automatically execute a function when it is plugged into a computer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA and Tsai before him or her, to modify Wright/AAPA to include the keycodes including unique data authenticating a user and/or the apparatus, as taught by Tsai, because it would “provide a method of automatically logging in a website that enables a user to conveniently log in a registered and frequently visited member-only website whenever the user powers on his computer system, entering further information about user, such as user name, user-specified password, etc., with which the user is admitted to an authorized-only web page of the website” (Paragraphs [0006] and [0026]).
Therefore, it would have been obvious to combine Tsai with Wright/AAPA to obtain the invention as specified in the instant claim.

Referring to claim 2, Wright discloses the system as claimed in claim 1 wherein the first predefined sequence of key codes automates the direct access to content, or the initiation of a task or other process (the keyboard keystroke commands 138 may open a text editor and type out business card information for a particular business or person; col. 10, lines 39-41).

Referring to claim 3, Wright discloses the system as claimed in claim 1, wherein a second sequence of HID keycodes (Step 64; FIG. 3) is transmitted in addition to the first predefined sequence of key codes (Step 58; FIG. 3), following a mechanical interaction with the portable computer-peripheral apparatus (Step 62; FIG. 3).

Referring to claim 4, Wright discloses the system as claimed in claim 1, wherein a second sequence of HID keycodes (Step 64; FIG. 3) is transmitted in addition to the first predefined sequence of key codes (Step 58; FIG. 3), following a mechanical interaction with the computer terminal's user-interface (Step 84; FIG. 9).

Referring to claim 5, Wright discloses the system as claimed in claim 1, including means for communicating with the computer terminal wirelessly (“The computer element according to claim 1, wherein the peripheral device comprises a radio communicatively linked to the host computer”; Claim 3), wherein the first predefined sequence of key codes causes the computer terminal to accept subsequent wireless communication from the computer apparatus without further manual interaction (“the one or more keyboard keystroke commands further comprise command line interface commands to open a text editor or webpage on the host computer describing how to bind the radio with a wireless transmitter”; Claim 4).

Referring to claim 6, Wright discloses the system as claimed in claim 1, wherein the first predefined sequence of key codes causes the computer terminal to access data at the server (The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134; col. 10, lines 36-38).

Referring to claim 7, Wright discloses the system as claimed in claim 6 wherein the server holds personal data including email information (Web-based email services, such as Gmail and Yahoo Mail, are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to apply the concept of automatically logging into websites after plugging the key into the host, as taught by Wright, to web-based email sites).
Referring to claim 8, Tsai further discloses the first predefined sequence of key codes include unique data identifying a user or the apparatus ((17) automatically display at least one desired website, and immediately automatically input the further information about user to log in the website; Paragraphs [0031]-[0032]).

Referring to claim 9, Wright discloses the system as claimed in claim 6, wherein the server holds content that changes from time-to-time (The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134; col. 10, lines 36-38; Note websites are known to change from time to time).

Referring to claim 13, Wright discloses the system as claimed in claim 1, the apparatus holding additional data files, wherein the first predefined sequence of key codes causes the computer terminal to access said additional data files (open up a webpage on a website that provides support for the peripheral device; col. 9, lines 64-66; automatically takes the user to a website where drivers can be downloaded; col. 10, lines 28-29).

Referring to claim 14, Wright discloses the system as claimed in claim 1, wherein the apparatus includes a visual representation associated with actions caused by the first predefined sequence of key codes (display text messages 18; FIG. 1).

Referring to claim 15, Wright discloses the system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a web-mail key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal to enable web-mail on a remote server to be accessed (The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134; Col. 10, lines 36-38; Web-based email, such as Gmail and Yahoo Mail, that require usernames and passwords to log in are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to apply the concept of automatically logging into websites after plugging the key into the host, as taught by Wright, to web-based email sites).

Referring to claim 18, Wright discloses the system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a business card from an individual that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open an email application running on the computer terminal or to open a new e-mail message that is automatically completed with recipient data, stored on the portable computer-peripheral apparatus, corresponding to the individual (the keyboard keystroke commands 138 may open a text editor and type out business card information for a particular business or person; col. 10, lines 39-41).

Referring to claim 20, Wright discloses the system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a key to a retailer's web site (FIG. 6 shows another embodiment where the virtual keyboard operation is used as a marketing tool; Col. 10, lines 30-31; Thus, the website URL is pre-stored by the manufacturer) that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal and/or to automatically open that web site located at the server (The MCU 136 then automatically generates a series of keyboard keystroke commands 138 that are stored in the MCU 136 that take the user to a company website 134; col. 10, lines 36-38).

As to claim 22, it is a method claim and it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning. 

As to claim 23, it is a claim for computer program product embodied on a non-transitory storage medium and it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning.

Referring to claim 24, Tsai further discloses the system as claimed in claim 1, in which the username is a user ID (the user may log in any desired website in a convenient and mobile manner; paragraph [0004]; user to log in any desired or frequently visited website; paragraph [0034]).

Referring to claim 25, Tsai further discloses the first predefined sequence of key codes include unique data authenticating a user or the portable computer-peripheral apparatus ((17) automatically display at least one desired website, and immediately automatically input the further information about user to log in the website; Paragraphs [0031]-[0032]).


Claims 10-12 and 16 are rejected under pre-AIA  35 USC 103(a) as being obvious over Wright in view of AAPA and Tsai, and further in view of Dan et al. (U.S. Publication No. 2002/0049606), hereinafter referred to as Dan.

Referring to claim 10, Wright discloses the portable computer-peripheral apparatus includes an additional manually operated input (button 44; FIG. 2).
Wright/AAPA/Tsai does not appear to teach the portable computer-peripheral apparatus being in the form of a toy.
However, Dan discloses the portable computer-peripheral apparatus being in the form of a toy (Toy 30; FIG. 1).
Wright/AAPA/Tsai and Dan are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA/Tsai and Dan before him or her, to modify Wright/AAPA/Tsai to include the portable computer-peripheral apparatus being in the form of a toy, as taught by Dan, because it would merely change the outer appearance of the USB device. 
Therefore, it would have been obvious to combine Dan with Wright/AAPA/Tsai to obtain the invention as specified in the instant claim.

Referring to claim 11, Wright/AAPA does not appear to explicitly disclose the portable computer-peripheral apparatus is in the form of a toy and includes a sensor.
However, Dan discloses the portable computer-peripheral apparatus is in the form of a toy (Toy 30; FIG. 1) and includes a sensor (the interactive device includes a sensor for collecting data and formulating a learned module; paragraph [0014]).
Wright/AAPA and Dan are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA and Dan before him or her, to modify Wright/AAPA to include the portable computer-peripheral apparatus being in the form of a toy, as taught by Dan, because it would merely change the outer appearance of the USB device. Having a sensor like the one taught in Dan would allow the apparatus to act differently for different users.
Therefore, it would have been obvious to combine Dan with Wright/AAPA to obtain the invention as specified in the instant claim.

Referring to claim 12, Wright/AAPA/Tsai does not appear to explicitly disclose the portable computer-peripheral apparatus includes mechanical actuators that move in response to signals from the terminal.
However, Dan discloses the portable computer-peripheral apparatus includes mechanical actuators that move in response to signals from the terminal (the interactive device performs physical motor functions in response to the control module received from the first processor; paragraph [0015]).
Wright/AAPA/Tsai and Dan are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA/Tsai and Dan before him or her, to modify Wright/AAPA/Tsai to include the portable computer-peripheral apparatus including mechanical actuators that move in response to signals from the terminal, as taught by Dan, because it would allow the apparatus to be an interactive toy that moves and entertains.
Therefore, it would have been obvious to combine Dan with Wright/AAPA/Tsai to obtain the invention as specified in the instant claim.

Referring to claim 16, Wright/AAPA does not appear to explicitly disclose the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a toy that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the terminal and/or to enable web-based story data associated with the toy to be accessed on the server.
However, Dan discloses the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a toy that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the terminal and/or to enable web-based story data associated with the toy to be accessed on the server (electronic toys, adapted to be managed, upgraded and modified; toys having a learning/growing function; paragraphs [0002] and [0004]).
Wright/AAPA/Tsai and Dan are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA/Tsai and Dan before him or her, to modify Wright/AAPA/Tsai to include wherein said apparatus is adapted to operate as a toy, as taught by Dan, because it would merely change the outer appearance of the USB device. 
Therefore, it would have been obvious to combine Dan with Wright/AAPA/Tsai to obtain the invention as specified in the instant claim.

Claim 17 is rejected under pre-AIA  35 USC 103(a) as being obvious over Wright in view of AAPA and Tsai, and further in view of Regen et al. (U.S. Patent No. 7,090,515), hereinafter referred to as Regen.

Referring to claim 17, Wright discloses automatically takes the user to a website where drivers can be downloaded (Col. 10, lines 28-29).
However, Regen disclose the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a music download key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a media player application running on the terminal or to cause that application to initiate or request the streaming of a specific track, or a set of tracks to the terminal (One such function is as an MP3 player, to download MP3 files, such as music files, from a computerized appliance, and an ability to play these files into an ear piece, headphone or amplifier from the thumb drive; Col. 1, lines 57-61).
Wright/AAPA/Tsai and Regen are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA/Tsai and Regen before him or her, to modify Wright/AAPA/Tsai to include the portable USB compliant apparatus adapted to operate as a music download key, as taught by Regen, because MP3s are merely types of files that can be stored on any storage device. 
Therefore, it would have been obvious to combine Regen with Wright/AAPA/Tsai to obtain the invention as specified in the instant claim.

Claim 19 is rejected under pre-AIA  35 USC 103(a) as being obvious over Wright in view of AAPA and Tsai, and further in view of Schauser et al. (U.S. Publication No. 2007/0011356), hereinafter referred to as Schauser.

Referring to claim 19, Wright discloses initiate software applications (col. 2, line 62).
Schauser discloses the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a drawing tool that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a paint or drawing application running on the terminal (the display subsystem displays a cursor represented by an icon of a drawing tool, the tool chosen responsive to a type of annotation made by the user; paragraphs [0035] and [0078]).
Wright/AAPA/Tsai and Schauser are analogous arts because they both teach USB devices.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wright/AAPA/Tsai and Schauser before him or her, to modify Wright/AAPA/Tsai to include the portable USB compliant apparatus adapted to operate as a paint or drawing application, as taught by Schauser, the drawing tool used to make the annotation. 
Therefore, it would have been obvious to combine Schauser with Wright/AAPA/Tsai to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claim 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on January 19, 2021, have been fully considered, but they are not deemed to be persuasive.
Applicant argued that the proposed modification of Wright, made by the Office, does not make obvious the Claim 1 limitation that the portable computer-peripheral apparatus sends a first predefined sequence of key codes including a Uniform Resource Locator (URL), a username and a password. Hence Claim 1 is not obvious over Wright in combination with AAPA (page 14-18).
Examiner respectfully disagrees with Applicant, because Wright/AAPA/Tsai clearly discloses the portable computer-peripheral apparatus sends a first predefined sequence of key codes including a Uniform Resource Locator (URL), a username and a password (paragraph [0026] from Tsai). Please also refer to claim 1 for TSM analysis as set forth above.
Applicant argued that Amended Claim 1 is not obvious over Wright in combination with AAP A and Tsai, because Tsai does not disclose the amended Claim 1 limitation "wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), a username and a password" (page 18-25).
Examiner respectfully disagrees with Applicant, because Wright/AAPA/Tsai clearly discloses "wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), a username and a password" (Col. 10, lines 30-31 from Wright; "; paragraph [0027] in AAPA; "; paragraph [0026] from Tsai). Please also refer to claims 1 and 8 for TSM analysis as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JING-YIH SHYU/
Primary Examiner, Art Unit 2184